DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	This Office Action is issued in response to Applicant’s amendment filed on August 16, 2021, in which claims 2-3 and 5-21 are presented for examination.
3.	Claims 2-3 and 5-21 are pending, of which claims 2 and 10 are in independent form.
4.	Claims 2-3, 5, 9-10, 12-14, and 20 are amended.
5.	Claims 1 and 4 are cancelled by the applicant.6.	Claims 2-3, and 5-21 (renumbered 1-19).

Reasons for Allowance
7.	The following is an examiner’s statement of reasons for allowance: 
After a thorough search and examination of the present application and prior art reviewed in searches preformed in EAST (US Patent, US Patent Publications, EPO, JPO, DERWENT, and IBM-TDB), Google Patents, IP.com InnovationQ, and in Non-Patent Literature to included Google Scholar (IEEE, ACM, and other scholarly journals) and InnovationQ NPL, claims 1-39 are allowable.
The independent claims 2 and 10 present in the claims set filed 08/16/2021 as amended, now clarify and recite the specific operations of the invention as directed to generating a database recovery job in multiple phases. The first phase includes  “automatically calculating a recovery point by traversing the additional archive logs to select and end point from a most recent archive log from the additional archive logs; and 	setting the conditional restart point to the recovery point”. In the second phase the invention, executing statements for recovering data, and “transporting the database recovery job to a computing device at a recovery site” in combination and conjunction with the other specific limitations recited in the independent claims 2 and 10. These limitations considered together with all of the other recited limitations within claim 2 or 10 as an entirety have not been found in the searches of the prior art to be anticipated or rendered obvious.
The closest prior art found in the searches are Sampath et al. (US 20050131853), Sim-Tang (US 8,364,648), and Anand et al. (US 20080229142), as cited in the previous Office action. 
Sampath as cited in the previous Office action teaches performing recovery operations using an optimal number of recovery threads, the method comprises steps of: spawning an initial recovery thread to perform recovery operations; measuring I/O (input/output) performance with the initial recovery thread; spawning a subsequent recovery thread to perform recovery operations; and measuring I/O performance with the subsequent recovery thread. However, nothing in Sampath appears to teach the clarified claims as it relates to a specific step of: “automatically calculating a recovery point by traversing the additional archive logs to select and end point from a most recent 
Sim-Tang as cited in the previous Office action teaches generally a real-time history of a database system stored as a logical representation and the logical representation is then used for any point-in-time recovery of the database system.. However, nothing in Sim-Tang appears to teach the clarified claims as it relates to a specific step of: “automatically calculating a recovery point by traversing the additional archive logs to select and end point from a most recent archive log from the additional archive logs; and setting the conditional restart point to the recovery point. Nor is there any teaching or suggestions relating to “automatically determining whether additional archive logs generated subsequently”, and “automatically calculating a recovery point by traversing the additional archive logs”.
Anand as cited in the previous Office action teaches a self-service recovery of application data. A list of recoverable objects for the application is generated in response to the receipt of a request for an application recovery from a user. In response, the execution of a recovery job on the backup and restore application is initiated for the selected recoverable object. However, nothing in Anand appears to teach the clarified claims as it relates to specific step of: “automatically calculating a recovery point by traversing the additional archive logs to select and end point from a most recent archive log from the additional archive logs; and setting the conditional restart point to the recovery point. Thus, there is not any teaching or suggestion relating 
None of the closest prior art found in the searches performed by the Examiner discloses, teaches, or renders obvious the features recited in the independent claims as explained above in combination and conjunction with all of the other specific limitations recited in each respective independent claim. These limitations considered together in combination with all of the other limitations as recited in the independent claims as a whole have not been found to be taught or rendered obvious by the searches of the prior art or the described references. Therefore independent claims 2 and 10 are allowable.
Dependent claims 3, 5-9, and 11-21 are allowable at least for depending on an allowed independent claim.

8.	The allowed claims are claims 2-3, and 5-21 (renumbered 1-19).

9. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 10. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Monday – Friday 8:30AM – 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156